Citation Nr: 0607851	
Decision Date: 03/17/06    Archive Date: 03/29/06

DOCKET NO.  04-37 928	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Entitlement to service connection for an adjustment 
disorder, with mixed anxiety and depression, including as 
secondary to service-connected bilateral hearing loss and 
tinnitus.

2.  Entitlement to an initial rating higher than 20 percent 
for bilateral hearing loss.


REPRESENTATION

The veteran represented by:  Robert W. Legg, Attorney-at-Law.


ATTORNEY FOR THE BOARD

S. A. Mishalanie, Associate Counsel

INTRODUCTION

The veteran served on active duty in the military from July 
1948 to February 1950.

This appeal to the Board of Veterans' Appeals (Board) arose 
from August 2003 and April 2004 decisions of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Providence, 
Rhode Island.  In August 2003, the RO granted the veteran's 
claim for service connection for bilateral hearing loss and 
assigned an initial 20 percent rating.  He appealed for a 
higher initial rating.  See Fenderson v. West, 12 Vet. App. 
119, 125-26 (1999) (when a veteran appeals his initial 
rating, VA must consider whether he is entitled to a 
"staged" rating to compensate him for times since the 
effective date of his award when his disability may have been 
more severe than at others).  In the April 2004 rating 
decision, the RO denied his claim for service connection for 
an adjustment disorder, including as secondary to his 
bilateral hearing loss and tinnitus.

In April 2005, for good cause shown, the Board advanced the 
veteran's case on the docket.  38 U.S.C.A. § 7107(a) (West 
2002); 38 C.F.R. § 20.900(c) (2005).  In May 2005, the Board 
issued a decision denying his claims for a higher initial 
rating for bilateral hearing loss and for service connection 
for an adjustment disorder.  [Note:  the Board also indicated 
there was a temporary stay on two additional claims - 
concerning his purported entitlement to an initial rating 
higher than 10 percent for bilateral tinnitus and for an 
inextricably intertwined claim for a total disability rating 
based on individual unemployability (TDIU).]  As for the 
denial of his claims for a higher initial rating for 
bilateral hearing loss and for service connection for an 
adjustment disorder, he appealed these claims to the United 
States Court of Appeals for Veterans Claims (Court).  During 
the pendency of his appeal, his representative and VA's 
Office of General Counsel filed a joint motion requesting 
that the Court vacate the Board's decision concerning these 
claims and remand the case for further development and 
readjudication.  The Court granted the joint motion in a 
November 2005 Order and returned the case to the Board for 
compliance with the directives specified.

To comply with the Court's Order, the Board, in turn, is 
remanding this case to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

In March 2005, the veteran submitted medical evidence from 
Ann M. Porto, Psy.D., which included a letter expressing an 
opinion relating to the veteran's psychiatric disorder, 
bilateral hearing loss, and tinnitus.  The Board did not 
receive this evidence, and therefore did not have an 
opportunity to consider it, prior to issuing the May 2005 
decision.  Accordingly, the Court has vacated that decision 
and directed VA to readjudicate the claims in light of this 
additional evidence.

Generally, the Board cannot consider additional evidence that 
has not been initially considered by the RO unless it obtains 
a waiver from the veteran to do so.  
38 C.F.R. § 20.1304(c); see also Disabled American Veterans 
(DAV) v. Sec'y of Veteran's Affairs, 327 F.3d 1339, 1346 
(Fed. Cir. 2003).  In a December 2005 letter, the veteran 
expressly indicated he did not wish to waive initial 
consideration of this additional evidence in question by the 
RO.  So a remand is required.

Accordingly, the case is REMANDED for the following action:

Readjudicate the veteran's claims in 
light of the additional evidence obtained 
from Ann M. Porto, Psy.D.  If the claims 
are not granted to his satisfaction, 
prepare a supplemental statement of the 
case (SSOC) and send it to him and his 
representative.  Give them time to 
respond before returning the case to the 
Board for further appellate 
consideration.  

No action is required of the veteran or his representative 
until further notice is received.  By this action, the Board 
intimates no opinion, legal or factual, as to the ultimate 
disposition warranted in this case.  

The veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).




 
 
 
 

